(after stating the facts as above). [1] 1. We think the trial court ruled correctly in holding that the instrument referred to was a deed, executed for the purpose of conveying title, and was not a will. In McLain v. Garrison, 39 Tex. Civ. App. 431, 88 S.W. 484, Id. 89 S.W. 284, this court was required to construe an instrument in the form of a deed, which contained this language, "This deed is to take effect at my death and not before;" and it was there held that inasmuch as we have a statute which prescribes that an estate of freehold or inheritance may be made to commence in futuro by deed or conveyance, in like manner as by will, the instrument then under consideration was a deed and not a will. The opinions of Chief Justice Fisher in the case cited refer to and quote from authorities which support the conclusion there reached. However, that case had been transferred from the Dallas court to this court, and it was thereafter appealed to that court, which approved the opinion of this court, and the Supreme Court refused to grant a writ of error. McLain v. Garrison, 112 S.W. 773.
2. In discussing the question of delivery of the deed, learned counsel for appellants concede that delivery may be actual or constructive, and that constructive delivery may occur by the grantor, if he be the husband of the grantee, retaining the deed in his possession for the benefit of the grantee, if nothing appears to the contrary. It is conceded that this proposition is established by the decision of our Supreme Court in Brown v. Brown, 61 Tex. 56, where it was held that, inasmuch as the husband is, in law, the custodian of his wife's property, a deed executed by him conveying property to his wife, and found in his possession at the time of his death, constitutes sufficient proof of delivery to the wife before the death of the grantor; and it is upon that theory that the action of the trial court, in holding that there had been sufficient delivery in this case, can be sustained. The trial judge made findings of fact to the effect: (1) That the instrument referred to was intended as a deed, conveying title to Rebecca Haile, subject only to the life estate reserved to the grantor; (2) that it was taken by Thomas Haile to the home of himself and his wife, Rebecca Haile, and was there kept until the death of Thomas Haile; (3) that Rebecca Haile knew of the existence of the deed before the death of Thomas Haile; that it was the intention and belief of Thomas Haile that the deed had vested title to the property in his wife, *Page 1028 
Rebecca Haile; (4) that he was unable to determine from the evidence whether or not there was in fact an actual manual delivery of the deed from Thomas Haile to his wife, Rebecca Haile, prior to the death of Thomas Haile.
Appellee submitted evidence which sustains the first three findings of the trial court, and we overrule the assignments which assert the contrary. However, it is contended on behalf of appellants that the rule referred to in Brown v. Brown, supra, should not be applied in this case because the deed under consideration contains a stipulation that it was not to be delivered until after the death of Thomas Haile, the grantor. The exact language referred to is the latter part of the sentence, which reads as follows: "To have and to hold the said hereby granted and described premises and every part thereof with the appurtenances unto the said Rebecca Haile her heirs and assigns and their only proper use benefit and behoof forever from and after my death the delivery hereof not to occur until my death."
The language, "The delivery hereof not to occur until my death," is, in our opinion, ambiguous and may have referred to the property conveyed or to the instrument which accomplished that result; and no testimony was produced showing that it was intended to apply to the deed itself, and not to the property conveyed. On the contrary, the scrivener who wrote the deed stated that he did not remember that Mr. Haile said anything about the delivery of the deed itself. It is true that on cross-examination he stated that, as near as he could, he put into the deed what Mr. Haile instructed him to. But Mr. Haile may have instructed him to put a stipulation in the instrument to the effect that the property was not to be delivered until after his death, and the scrivener may have thought that the language referred to was sufficient for that purpose.
At any rate, the proof does not show that Thomas Haile instructed the scrivener to incorporate in the deed a stipulation that the deed itself was not to be delivered until after his death; and therefore we hold that the ambiguity which appears upon the face of the instrument was not removed by the evidence that was submitted.
Counsel for appellants contend that, considering the entire instrument, the language referred to is not ambiguous, but we cannot sustain that contention. The word "hereof" is defined by the Century Dictionary as meaning of or concerning this; and the word "this" is defined as a demonstrative adjective, used to point out with particularity a person or thing present in place or thought. When the word "hereof" was written in it, the deed and not the property was present in place, but the property, and not the deed, may have been present in thought; and therefore the use of that word in that connection renders it uncertain whether it was intended to refer to the deed or the property conveyed.
We then come to the question as to what construction should be placed upon the ambiguous language referred to, and that question is solved by the rules which require such instruments to be construed strongest against the grantor and so as to give effect to the instrument.
If the uncertain language referred to be construed as referring to the property conveyed, then there was a sufficient delivery of the deed before the death of the grantor; and, by adopting that construction, the instrument becomes operative and conveys the property to which it relates, and therefore we think it should be given that construction. As bearing upon the question of delivery, we also refer to the recent opinion of our Supreme Court in Henry v. Phillips (Sup.) 151 S.W. 533, which contains a discussion of that question and tends to support the conclusion reached in this case. The proof shows that Rebecca Haile, the grantee in the deed, had it in her possession shortly after the death of the grantor, and had it placed on record.
One of her daughters gave testimony tending to indicate that her mother had knowledge of the existence of the deed prior to the death of Thomas Haile, the grantor, and that the deed, as well as other documents belonging to Thomas Haile, was kept in the bedroom occupied by Thomas and Rebecca Haile, and probably in a trunk which was the separate property of Rebecca Haile, the wife; and considering these, and all the other facts and circumstances, and construing the ambiguous language of the instrument heretofore referred to and discussed as referring to the property, and not to the instrument itself, we think the trial court properly held that there was a sufficient delivery of the deed.
3. Other assignments complaining of the action of the trial court in admitting testimony are overruled. The testimony given by the scrivener who prepared the deed was to the effect that Thomas Haile stated that he did not desire to make a will, but preferred to convey the property to his wife by a deed, in such manner as that he (the grantor) could retain control of it during his lifetime; and that he did not remember that anything was said concerning delivery of the deed. We think that testimony was admissible; but, if it had been excluded, the ruling made in McLain v. Garrison, supra, would require a holding that the instrument was a deed and not a will.
The evidence given by Mrs. Houghton, a daughter of the grantee, to the effect that she heard her mother mention the deed in question on the night that her father died, or on the next night thereafter and before her father was buried, was admissible as tending to show that Mrs. Haile had *Page 1029 
knowledge of the existence of the deed prior to the death of Thomas Haile; and the balance of her testimony, tending to some extent to show where the deed was kept prior to her father's death, and that it was in possession of her mother immediately after that event, was also admissible. In fact, counsel for appellants concede that Mrs. Houghton's testimony was admissible, but contend that it did not justify a finding that Mrs. Haile had knowledge of the existence of the deed prior to the death of her husband, and did not show that the deed had been delivered in such manner as to render it effective. We think otherwise, and therefore overrule both of those contentions.
4. In concluding this opinion we take note of objections made by counsel on each side to the briefs filed by the opposing counsel. Counsel for appellee objects to a consideration of appellants' brief, because it is typewritten and exceeds 15 pages. The brief referred to contains 22 pages, but it is typewritten, double spaced, and on paper of the same dimensions as the brief passed upon and approved by this court in Powell v. Stephens, 151 S.W. 333; and therefore appellee's objection to it is overruled.
Appellee's brief contains the following statements: "Statements made by Rebecca Haile prior to her death to the effect that her husband brought the deed home with him, gave it to her, and told her it was her deed, and that continuously thereafter until the time of her husband's death she had the deed in her custody, were regarded by the trial court as inadmissible." "Because of the rules of evidence obtaining, we were not permitted to show that the deed had been delivered to her immediately upon its execution and had continuously thereafter been in her possession, with the consent of the grantor, and in pursuance of his often-expressed desire that she take under it."
Counsel for appellants have filed a supplemental brief complaining of these statements because they are not sustained by the record. The complaint is well founded. The record does not show that appellee offered to prove that any such statement was ever made by Rebecca Haile; and therefore the statements referred to constitute a violation of the rules relating to briefs, were improper, and have been disregarded by this court in its decision of the case. The rules governing the manner of briefing cases forbid statements not sustained by the record; and, while the high standing and known integrity of the attorney who prepared appellee's brief prevents the conclusion that the statements referred to were made for an improper purpose, nevertheless we feel it to be our duty to condemn such practice.
No reversible error has been shown, and the judgment is affirmed.
Affirmed.